Citation Nr: 1626054	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sarcoidosis, claimed as a lung condition.

2. Entitlement to service connection for atypical repolarization abnormality, claimed as chest/cardiovascular condition.

3. Entitlement to an initial increased rating in excess of 50 percent disabling for post-traumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and T.F.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1994 until November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from the May 2011, May 2013, and July 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO).

In August 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

This case requires additional evidentiary development on several fronts. 

In a March 2015 VA medical opinion the examiner opined that the Veteran's sarcoidosis is less likely than not incurred in or caused by his active military service. The examiner explained that the cause of sarcoidosis is unknown and no examiner can say that any event in service caused it. The examiner further noted that sarcoidosis has a genetic predisposition, with African Americans having an increased risk of developing the disorder. In a November 2012 VA medical examination report, the examiner also opined that the Veteran's sarcoidosis is less likely than not related to his military service. In that opinion, the examiner explained that the Veteran's service treatment records (STRs) did not reveal evidence of findings consistent with sarcoidosis during his military service. The examiner further explained that the Veteran's sarcoidosis was not diagnosed until 5 years after service. Lastly the examiner noted the increased risk African Americans have in regard to sarcoidosis.

In a September 2015 Appellant's Brief, the Veteran's representative contended that the Veteran's sarcoidosis did indeed have its onset during his military service. The Veteran's representative further contended that the Veteran's sarcoidosis may have been aggravated by medication prescribed for his service-connected PTSD, specifically the medication prednisone.

The Board finds that a supplemental opinion is needed in regard to whether it is at least likely as not that the Veteran's sarcoidosis had its onset in service, even though he was formally diagnosed years later. Also, an opinion is needed as to whether it is at least likely as not that any of the Veteran's prescribed medications for his service-connected disabilities has aggravated his sarcoidosis.

In regard to the Veteran's atypical repolarization abnormality (chest condition) claim, the March 2015 VA examiner opined that the Veteran's atypical repolarization abnormality is less likely than not incurred in or caused by his military service. The examiner explained that atypical repolarization abnormality does not cause chest pain and that the association between the two is medically fallacious and implausible. The examiner further noted that atypical repolarization abnormality is seen in patients with sarcoidosis.

The Board finds that a supplemental opinion is needed. The claims folder reflects that during service the Veteran was provided a diagnosis of atypical repolarization abnormality. (See December 2004 Report of Medical History). Further, during service the Veteran complained of, and was noted with, a perfusion defect and atypical repolarization abnormality. (See May 2005 Report of Medical Examination). As such a supplemental opinion discussing the Veteran's in-service diagnoses and occurrences in regard to his current atypical repolarization abnormality must be obtained. Lastly, the Board acknowledges the March 2015 VA examination report which notes that atypical repolarization abnormality is seen in patients with sarcoidosis. As such, an opinion must be obtained as to whether the 2004 diagnosis of atypical repolarization abnormality reflects the onset of the Veteran's sarcoidosis.

Additionally, the Veteran's representative has averred that the Veteran's PTSD has worsened and that an examination assessing the Veteran's current mental health is needed. (See September 2015 Appellant's Brief). In light of the alleged worsening of the PTSD, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, the Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the issue of PTSD. Specifically, the Board questions whether the two issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claim for entitlement to an increased rating for PTSD, and indeed the service connection claims as well, could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical examination and opinion in regard to the claims for entitlement to service connection for sarcoidosis, claimed as a lung condition; and atypical repolarization abnormality, claimed as a chest/cardiovascular condition. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions: 

a) whether it is at least as likely as not (50 percent or greater) that the Veteran's sarcoidosis, claimed as a lung condition is etiologically related to service;

b) whether it is at least as likely as not that the Veteran's sarcoidosis was caused or aggravated by prescribed medications for his service-connected disabilities;

c) whether it is at least as likely as not that the Veteran's atypical repolarization abnormality is etiologically related to service; and 

d) whether it is at least as likely as not that the Veteran's in-service diagnosis atypical repolarization abnormality reflects the onset of his sarcoidosis.

A rationale should be furnished for all opinions provided. The examiner is required to discuss the in-service complaints of chest pains and diagnosis of atypical repolarization abnormality in relation to the claimed conditions. An opinion without such discussion or in-service occurrences will be considered inadequate.

2. Schedule the Veteran for a mental health examination in regard to the claim for an increased rating for PTSD to determine the current severity of his mental disability. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished.  All subjective complaints and objective findings should be described, and a multi-axial diagnosis must be rendered and described in terms of social and occupational impairment.  Specifically, the 
examiner must opine as to what impairment, if any, the Veteran's service-connected disabilities (listed in a July 2014 rating decision) have on physical and sedentary employment. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All findings and conclusions should be accompanied by a rationale.

3. Then, the claims must be readjudicated.  If the determination of any claim remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




